                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                           I
                                                                 DATE FILED: ) } j)- l '\.


 UNITED STATES OF AMERICA,
                                                              No. 16-CR-253 (RA)
                        V.

                                                                     ORDER
 NORMAN D'SOUZA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         Defendant Norman D'Souza has submitted a letter seeking early termination of his term of

supervised release. No later than December 16, 2019, the Government shall respond to Mr.

D'Souza's request.

SO ORDERED.

Dated:      December 2, 2019
            New York, New York

                                                 Ronnie    r
                                                 United States District Judge
